             Case 1:19-cv-00070-TNM Document 4 Filed 01/16/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

BUZZFEED, INC.,                                      )
                                                     )
        Plaintiff,                                   )
                                                     )
        v.                                           )      Case No. 19-cv-00070-TNM
                                                     )
DEPARTMENT OF JUSTICE,                               )
                                                     )
        Defendant.                                   )


                 PLAINTIFF’S CORPORATE DISCLOSURE STATEMENT

        Pursuant to Fed. R. Civ. Pro. 7.1 and LCvR 26.1, the undersigned counsel hereby

certifies that Plaintiff BuzzFeed, Inc. is a privately owned corporation. Ten percent or more of

its stock is owned by NBCUniversal Media LLC, a wholly-owned indirect subsidiary of Comcast

Corporation, which is publicly traded. No other publicly held company owns ten percent or

more of its stock.

        These representations are made in order that judges of this Court may determine the need

for recusal.

DATED: January 16, 2019

                                                     Respectfully Submitted,

                                                     /s/ Matthew L. Schafer

                                                     Attorney for Plaintiff

                                                     Matthew Schafer (D.C. Bar 1008728)
                                                     BUZZFEED, INC.
                                                     111 East 18th Street, 14th Floor
                                                     New York, NY 10003
                                                     Tel.: (646) 798-0693
                                                     Fax: (212) 431-7461
                                                     Matthew.Schafer@BuzzFeed.com
